Citation Nr: 0935039	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for calluses on the plantar surface of the right 
foot.

2.  Entitlement to a disability rating in excess of 10 
percent for calluses on the plantar surface of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2008, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R.§ 20.700(e) (2008).  A transcript of the hearing is 
associated with the claims file.

In September 2008, the Board remanded this case for 
additional evidentiary development.  It has since returned to 
the Board for further appellate action.

The Board notes that the Veteran submitted an additional 
statement in July 2009 and a statement in August 2009 with an 
attached copy of a VA outpatient treatment record dated in 
August 2009 after the issuance of the Statement of the Case.  
In September 2009, the Veteran's representative submitted a 
waiver of initial RO consideration of the statements and 
evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's plantar callus condition of the right foot 
is manifested by symptomatology that most closely 
approximates moderately severe functional impairment.  

2.  The Veteran's plantar callus condition of the left foot 
is manifested by symptomatology that most closely 
approximates moderately severe functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria 20 percent disability rating, but not 
higher, for calluses on the plantar surface of the right foot 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5284 (2008).

2.  The criteria 20 percent disability rating, but not 
higher, for calluses on the plantar surface of the left foot 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in December 2001, August 2005 and 
June 2006.  They provided appropriate notice with respect to 
the effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

Although these letters were mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in July 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the AMC on 
the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7819 provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) or impairment of function.  38 C.F.R.           § 
4.118, Diagnostic Code 7819.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A note following Diagnostic Codes 
7802, 7803, and 7804 provides that a superficial scar is one 
not associated with underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805.
Foot disabilities warrant a 10 percent evaluation if they are 
moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.3 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral plantar callus disabilities.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
The Veteran was granted service connection for calluses on 
the plantar surfaces of the left and right foot in a January 
1999 rating decision.  Each disability was assigned a 10 
percent rating under Diagnostic Code 7804 for scars painful 
upon examination, effective September 13, 1996.  The Veteran 
filed the instant claim for an increased rating for these 
disabilities in September 2000.  He appeals a February 2001 
rating decision denying increased disability ratings.

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination for his bilateral foot 
disability in October 2000.  At the time of the examination, 
the Veteran indicated that the current treatment of his feet 
included periodic podiatry visits for trimming of the 
callosities and application of a cream for pain.  Subjective 
complaints included pain with walking or with prolonged 
standing, especially over the metatarsal head and plantar 
surface.  A physical examination revealed two thickened 
callosities over the second and third metatarsal heads of the 
left plantar surface.  There were no visible changes over the 
heel or thrombos capillaries or other signs of persistent 
plantar verruca.  However, there was visible pain with 
palpation over the area.  Over the right foot, there were 
minimal callosities noted over the lateral first metatarsal 
head and over the heel, with similar pain elicited with 
palpation.  There was no exfoliation, ulceration, or 
crusting.

The October 2000 examiner also reviewed May 1999 X-rays, 
which showed degenerative changes of the right great toe and 
extensive degenerative osteoarthritis of the left great toe.  
There was also spurring noted along the anterior tarsal bones 
with some structural flattening of the plantar arch on the 
right.  The examiner concluded by diagnosing the Veteran with 
persistent painful scarring, secondary to repeated plantar 
verruca removal resulting in pain with walking or prolonged 
standing and also producing callosities over these areas.  
There was no visible evidence of residual plantar verruca, 
however some tinea pedia was noted.  He also noted that 
radiographic evidence showed degenerative bony changes, which 
most likely exacerbated the pain in his feet.

During an August 2005 VA examination, the Veteran's 
subjective complaints included pain, rated as an 8 on a scale 
of zero to 10.  He also complained of stiffness, but did not 
endorse symptoms of weakness, swelling, heat, or redness.  
The Veteran also reported fatigability and lack of endurance 
secondary to sore, tired and painful feet after walking.  
Flare-ups of pain one time per week were noted.  The examiner 
observed that the Veteran wore soft insoles and orthopedic-
depth shoes.  As for treatment, the Veteran noted that he 
received periodic debridement of his calluses.  Objective 
findings included interdigital maceration, calluses, pain 
with palpation of the bilateral distal plantar fascia, and 
ankylosis of the great right toe joint and about 10 degrees 
of range of motion on the left great toe.  The Veteran also 
had a flat foot deformity on the right, gouty arthritis and a 
nonantalgic gait.

Radiographs also from August 2005 indicated severe 
degenerative arthritis of the bilateral great toe joint as 
well as the interphalangeal joint of the right hallux and 
first metatarsal cuneiform joint.  The examiner's assessment 
included residual callus tissue on the bilateral feet, gouty 
arthritis and arthritic changes, onychomycosis and tinea 
pedis, and right flat foot.  He opined that the callus tissue 
was the only one of these conditions that was related to or 
secondary to the Veteran's service connected bilateral foot 
disability.

In March 2008, the Veteran also presented testimony at a 
Board videoconference hearing.  He claimed that the soft pads 
in the middle of his feet were completely gone, as his callus 
condition required constant removal and shaving over this 
area of his feet.  Also, he stated that he cannot be on his 
feet all day, and indicated that his foot condition has 
gotten worse over the years. 

VA outpatient treatment records also track the Veteran's 
complaints and treatment of numerous foot conditions over the 
years.  In 2000, the Veteran was assessed with interdigital 
tinea pedis, onychomycosis, tylomas, and hammertoes.  In a 
July 2002 entry, it was indicated that the Veteran had been 
experiencing pain across the metatarsal heads, plantarly.  
Severe interdigital macerations in the interspaces were also 
noted.  In November 2002, debridement of all mycotic toenails 
and calluses was indicated.  Hammertoes and hallux rigidus 
were once again noted in March 2003.  In March 2006, residual 
callus tissue of the bilateral feet, arthritis, 
onychomychosis, tinea pedia, metatarsalgia, hammertoes, and 
unilateral flat foot were all diagnosed.  

The Veteran was afforded a final VA examination in November 
2008.  Upon examination, the Veteran complained of pain 
ranging from 3 to 10 on a scale of 1 to 10, as well as flares 
of pain rated as a 10 in intensity.  He explained that it 
felt like he was walking on a stone on the balls of his feet.  
He also reported increased redness to the feet with weight 
bearing and fatigability and lack of endurance secondary to 
his condition.  The examiner noted that the Veteran's 
condition has been treated topically with moisturizing creams 
without any relief of his calluses.  The examiner also 
observed that the Veteran used assistive devices including 
custom fabricated foot orthosis as well as orthopedic shoes, 
which the Veteran claimed did help alleviate the pain on the 
ball of his feet to a degree, but did not eliminate it.  As 
far as functional and occupational limitation, the examiner 
indicated that the Veteran was retired, and that functional 
limitation was standing 30 minutes or walking 2 to 3 blocks.

A physical examination revealed a pinch callus to the medial 
aspect of the right great toe, as well as the distal aspect 
of the bilateral third toes.  The toenails of both feet were 
thick, yellow, and brittle.  There was atrophy of the plantar 
fat pads with diffuse tylomas beneath the third metatarsal 
heads of the bilateral feet.  Also noted were rigid hammertoe 
contractures and pain on palpation in the area of the plantar 
calluses.  In the Veteran's gait, his right and left forefeet 
were abducted.  Radiographs of the bilateral feet revealed 
severe arthritic changes of the bilateral first metatarsal 
phalangeal joint with almost obliteration of the joint.  Also 
of note was the extensive first metatarsal cuneiform 
exostosis on the right foot, a decrease in the arch height 
bilaterally, and hammertoe deformities with flexion 
contractures.

The examiner listed a number of diagnoses with respect to the 
Veteran's feet, including residual callus tissue on the 
bilateral feet, gouty arthritis and arthritic changes, 
onychomycosis, and right flat foot.  The examiner noted that 
he had seen the Veteran for his feet since the last 
examination and was familiar with the findings.  Once again, 
the examiner found that the only condition related to the 
Veteran's in-service plantar wart condition was the residual 
callus tissue.  The other conditions, he found, were not 
related to the Veteran's service-connected disability.  He 
also found that the Veteran experienced moderately severe 
pain associated with his callus condition, perhaps improved 
with the use of orthotics and period debridement.  The 
examiner noted that although the Veteran had severe arthritis 
and a flat foot deformity, the complaints of pain were more 
severe in the area of the Veteran's service-connected foot 
condition than they were in the other affected areas.  Thus, 
he opined that the service-connect plantar calluses 
overshadow any other type of pain that he has in his feet 
based upon physical findings as well as his subjective 
history.

In statements submitted in July and August 2009, the Veteran 
indicated that he continued to have pain in his feet which he 
attributed to the service-connected condition  Also submitted 
is an August 2009 VA outpatient treatment record which noted 
a callus plantar left third and the plan was debridement of 
callus.  

The Board noted that the Veteran's bilateral callus condition 
had been previously rated under Diagnostic Code 7804 for 
painful scars, and he received the maximum 10 percent rating 
allowable under that code.  However, based on the medical 
evidence above, the Board has determined that the Veteran's 
bilateral plantar callus condition warrants a higher 20 
percent disability rating for each foot under Diagnostic Code 
5284 for pain and resulting functional impairment.  In so 
finding, the Board observes that the November 2008 VA 
examiner specifically concluded that the Veteran experienced 
moderately severe pain associated with his service-connected 
bilateral callus condition, and that this condition 
overshadows any of the other foot conditions.  

However, the medical evidence demonstrates that the Veteran's 
right and left foot disability does not more nearly 
approximate the severe level of disability required for a 
higher evaluation than the moderately severe level of 
disability contemplated by the assigned evaluation.  The 
November 2008 VA examiner did not find that the resulting 
functional impairment from the Veteran's bilateral callus 
condition was severe, and he also pointed out that the 
Veteran has foot pain attributed to a number of other non-
service-connected foot disabilities.  And while the Veteran 
does experience pain with standing and walking, it is clear 
from the medical records and his statements that he retains 
some functional use of his feet.  

The Board has considered whether there is any other schedular 
basis for assigning a higher rating, but has found none.  In 
particular, the Board notes that while the Veteran has been 
found to have flatfoot, claw foot, hallux rigidus, hammer 
toes, and other various foot conditions, these conditions 
have specifically been found to be not related to the 
Veteran's service connected plantar callus condition by VA 
examiners.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disabilities warranted more than the 20 percent ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of those 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that a 20 percent disability 
rating for calluses on the plantar surface of the right foot 
is warranted, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.

The Board having determined that a 20 percent disability 
rating for calluses on the plantar surface of the left foot 
is warranted, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


